NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 30, 2016* 
                                  Decided June 30, 2016 
                                              
                                          Before 
 
                           WILLIAM J. BAUER, Circuit Judge 
                            
                           JOEL M. FLAUM, Circuit Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge 
 
No. 15‐2522 
 
NANCY MORROW,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 14 C 3614 
MEGAN J. BRENNAN,                                  
      Defendant‐Appellee.                         Harry D. Leinenweber, 
                                                  Judge. 
 
 
 
 
 
 
 
 
 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐2522 & 15‐3051                                                                 Page 2 
 
No. 15‐3051 
 
NANCY MORROW,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 15 C 761 
PATRICK R. DONAHOE,                                
      Defendant‐Appellee.                         Harry D. Leinenweber, 
                                                  Judge. 
                                               

                                        O R D E R 

       These consolidated appeals arose out of circumstances that took place when 
Nancy Morrow worked as a window clerk with the United States Postal Service in 
Chicago. In the first suit (14 C 3614), the district court granted summary judgment to 
USPS on Morrow’s claims that the agency discriminated against her based on age 
(mid‐fifties) and retaliated against her when she called in sick and left work early. In the 
second suit (15 C 761), the court dismissed—on jurisdictional grounds for lack of 
service—her complaint in which she alleged that a USPS lawyer committed a 
constitutional tort against her (and for which it appears she wants to hold the former 
Postmaster General vicariously liable). We affirm both judgments.   

        In Morrow’s first suit, she seemed to allege that USPS retaliated against her for 
previously filing discrimination suits against it. She pointed to three acts of retaliation. 
One was a letter from her supervisor, informing her that she was being investigated for 
calling in sick for work for three days in July 2011. Even though six other colleagues 
who also missed work were asked to undergo investigatory interviews, Morrow 
apparently regarded the letter she received as threatening, and refused to be 
interviewed. A second act of retaliation identified by Morrow was the agency’s 
insistence that she use vacation time for leaving work early. The third identified act of 
retaliation is hard to discern, but Morrow seems to believe that her work “time card” 
was improperly withheld after she took an unscheduled absence. In addition to her 
retaliation claim, she also alleged generally that USPS discriminated against her because 
of her age. 

        The district court granted summary judgment for USPS. Regarding her 
retaliation claim, the court concluded that no reasonable jury could find her 
No. 15‐2522 & 15‐3051                                                               Page 3 
 
complained‐of‐acts—the investigatory letter, the withholding of her time card, and the 
requirement that she use vacation time when she left early—constituted materially 
adverse actions to support a finding of retaliation. As for her age‐discrimination claim, 
the district court concluded that Morrow had not exhausted her administrative 
remedies because she did not assert any claim of age discrimination when she filed her 
charge with the EEOC.       

       In her second suit Morrow brought an individual‐liability constitutional tort 
claim against the former Postmaster General and a USPS attorney, who, she says, 
interfered with a separate discrimination charge that she was pursuing through the 
EEOC. The caption of her complaint named the former Postmaster General as a 
defendant, but at a status hearing it became clear that her allegations centered upon the 
USPS’s attorney who was personally involved in the proceedings. Her farfetched 
narrative alleged that this attorney had hacked the email account of the administrative 
law judge assigned to her case and then impersonated this judge by forging an email 
message informing her that summary judgment had been granted for USPS. The district 
court dismissed her suit because she had failed to serve the USPS attorney.     

        Morrow generally appeals both judgments, but the district court made no errors. 
Regarding her age‐discrimination claim, the court correctly concluded that Morrow 
failed to exhaust her administrative remedies, let alone follow “the ADEA‐specific 
method of providing the EEOC with notice of intent to sue at least 30 days in advance 
of bringing a lawsuit.” Reynolds v. Tangherlini, 737 F.3d 1093, 1102 (7th Cir. 2013); 
see Stevens v. Dep’t of Treasury, 500 U.S. 1, 5–6 (1991). And to the extent she suggests that 
she did suffer a materially adverse action, the court properly determined that she 
provided no evidence from which a reasonable jury could reach such a conclusion. No 
reasonable jury could have concluded that the actions she complains of—sending an 
investigatory letter, withholding her time card, or requiring her to use vacation time for 
leaving early—would “have dissuaded a reasonable worker from making or supporting 
a charge of discrimination.” Boss v. Castro, 816 F.3d 910, 918–19 (7th Cir. 2016); 
see Stephens v. Erickson, 569 F.3d 779, 790–92 (7th Cir. 2009). As for her constitutional‐tort 
claim, the court properly dismissed this suit against USPS’s attorney because she failed 
to serve the attorney within 120 days. See FED. R. CIV. P. 4(m); Cardenas v. City of Chicago, 
646 F.3d 1001, 1004–06 (7th Cir. 2011); Kurzberg v. Ashcroft, 619 F.3d 176, 183–84 
(2d Cir. 2010). 

                                                                                 AFFIRMED.